Citation Nr: 1045907	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected intervertebral disc syndrome and degenerative disc 
disease with bilateral neuroforaminal narrowing at C6-7, status 
post anterior cervical discectomy and fusion of C3-6 with history 
of herniated nucleus pulposus of C3-6 (cervical spine 
disability), evaluated as 20 percent disabling prior to March 1, 
2008; 10 percent disabling from March 1, 2008, to September 3, 
2009; and 20 percent disabling as of September 4, 2009. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service in the U.S. Navy from 
February 1976 to February 1980.  He also was a member of the Army 
National Guard of Virginia and the Air National Guard of Virginia 
from 1987 to 2008 during which time he had active military 
service in the U.S. Air Force from October 2001 to August 2002 in 
support of Operation Noble Eagle.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in which the RO reduced the Veteran's disability rating 
for his cervical spine disability from 20 percent to 10 percent 
effective March 1, 2008, and denied entitlement to a TDIU.  The 
Board notes that, in a December 2009 rating decision, the RO 
granted an increase to 20 percent for the Veteran's cervical 
spine disability effective September 4, 2009.  

The Veteran and his spouse appeared and testified at a hearing 
held in Washington, DC before the undersigned Veterans Law Judge 
in October 2010.  A copy of the transcript of this hearing has 
been associated with the claims file.

The issues of entitlement to service connection for migraines, 
bladder incontinence, bowel incontinence and a cognitive 
impairment as secondary to or neurologic manifestations of the 
service-connected cervical spine disability have been raised by 
the record.  In addition, the testimony at the October 2010 
hearing raised the issue of whether there has been an increase in 
severity of the Veteran's service-connected neurologic 
disabilities related to his cervical spine disability (which are 
myelopathy of the right lower extremity currently evaluated as 20 
percent disabling, myelopathy of the left lower extremity 
currently evaluated as 10 percent disabling and peripheral nerve 
involvement of the left musculocutaneous nerve currently 
evaluated as 10 percent disabling).  Consequently, the issues of 
entitlement to increased disability ratings for those service-
connected disabilities have also been raised by the record.  
These issues have not, however, been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that remand of the Veteran's 
claims are necessary for additional development.

Initially the Board notes that the issue on appeal seeking an 
increased disability rating for the service-connected cervical 
spine disability only represents the evaluation of the orthopedic 
manifestations of this disability not its neurologic 
manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases of the Injuries of the Spine, Note (1) (requiring 
evaluation of any associated objective neurologic abnormalities 
separately under the appropriate diagnostic code).  The Board 
further notes that the Veteran has been awarded separate 
evaluations for myelopathy of the bilateral lower extremities and 
peripheral nerve involvement of the left musculocutaneous nerve.  
Although an August 2007 rating decision granted service 
connection at 10 percent for peripheral nerve involvement of the 
left musculocutaneous nerve and continued the current ratings for 
myelopathy in each lower extremity, the Veteran did not appeal 
the RO's decisions regarding these neurologic disabilities.  
Consequently, the Board does not have jurisdiction to consider 
the disability ratings assigned to those disabilities at this 
time.  However, the Board has referred claims for higher 
disability ratings for these disabilities to the RO for 
adjudication in addition to claims for service connection for 
other conditions that the record or the Veteran has raised as 
related to the in-service injury to the cervical spine and the 
resulting injury to the cervical spinal cord.  Such matters will 
only come before the Board should the Veteran disagree with the 
RO's decision on them and he submits an appropriate appeal to the 
Board.

With regard to the claim for increased disability ratings for the 
Veteran's service-connected cervical spine disability, the Board 
finds that remand is necessary to obtain clarification with 
regard to the March and May 2008 treatment notes from Dr. Winke.  
In these treatment notes, Dr. Winke states that physical 
examination demonstrated that "the patient has cervical rotation 
of 25% of normal.  Cervical flexion is minus three finger 
breadths.  Extension is just past neutral."  

Recently, the Court of Appeals for Veterans Claims (Court) has 
held that, in certain circumstances, VA has a duty to return for 
clarification unclear or insufficient private examination reports 
or VA progress notes, or the Board must explain why such 
clarification is not needed.  Savage v. Shinseki, No. 09-4406 
(U.S. Vet. App. Nov. 3, 2010).  The Court limited its holding to 
those instances in which the missing information is relevant, 
factual, and objective - that is, not a matter of opinion - and 
where the missing evidence bears greatly on the probative value 
of the examination report.  Id.  The Board finds Dr. Winke's 
statements appear to indicate limitation of motion of the 
Veteran's cervical spine; however, the Board cannot without 
clarification determine the extent of such limitation of motion 
of the cervical spine, especially its flexion, as the rating 
criteria are expressed in degrees rather than finger breadths or 
other measures used by Dr. Winke.  Moreover, this information is 
highly relevant to the Veteran's claim for an increased 
disability rating for the cervical spine disability as it relates 
to his cervical spine's range of motion, which is the basis of 
the applicable rating criteria.  Thus, on remand, clarification 
should be sought as to the meaning of these physical findings 
including, if necessary, returning the record to Dr. Winke.

Furthermore, the Board finds that remand is necessary to obtain 
all possibly relevant VA treatment records relating to the 
Veteran's cervical spine disability.  The Veteran's claim for an 
increased disability rating was received in October 2006; 
however, the VA treatment records of file are only from April 
2007 through October 2009.  The record indicates the Veteran has 
been treated at VA for his cervical spine disability since the 
initial injury in 2002.  Furthermore, the Board notes that, since 
the effective date of an increased disability rating may be taken 
back up to a year before the date of claim if supported by the 
medical evidence (see 38 C.F.R. § 3.400(o)), VA treatment records 
from October 2005 forward would be highly relevant to the 
Veteran's claim.  In addition, VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Upon remand, the RO should obtain the Veteran's VA treatment 
records from October 2005 to the present relating to treatment of 
the Veteran's cervical spine disability.

Finally, the Board finds that the RO must consider whether 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is warranted.  The RO has not previously 
adjudicated this aspect of the Veteran's claim for an increased 
disability rating for his cervical spine disability.

As for the Veteran's claim for a TDIU, the Board finds that this 
issue is inextricably intertwined with the Veteran's claim for an 
increased disability rating for his service-connected cervical 
spine disability.  Furthermore, the Court has recently held that 
a TDIU is part of an increased rating claim when raised by the 
record, which it clearly has been in the present case.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  Finally, the Board 
notes that the RO must give due deliberation as to whether 
referral for consideration of an extraschedular TDIU under 
38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  All necessary action should be 
undertaken to obtain clarification of the 
medical terminology used by Dr. Winke in 
her March and May 2008 treatment notes 
regarding the findings relating to the 
range of motion of the Veteran's cervical 
spine (i.e., "the patient has cervical 
rotation of 25% of normal.  Cervical 
flexion is minus three finger breadths.  
Extension is just past neutral.").  Such 
action may include, but is not limited to, 
requesting the examiner who conducted the 
last VA examination in September 2009 for 
an interpretation or, if necessary, 
returning the treatment notes to Dr. Winke 
for her to clarify her findings.  Any 
interpretation and/or clarification 
should, if possible, be expressed in terms 
of degrees of motion of the cervical 
spine.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Hampton, 
Virginia, for treatment related to the 
Veteran's cervical spine disability from 
October 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Thereafter, the Veteran's claims 
should be readjudicated, including due 
deliberation given of whether referral 
is warranted for consideration of 
extraschedular ratings for the 
Veteran's cervical spine disability 
and a TDIU under 38 C.F.R. §§ 3.321(b) 
and 4.16(b), respectively.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




